Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 and 5-27 were amended. 
Claims 1-27 are pending and under consideration. 

Abstract
The disclosure is objected to because of the following informalities: the first sentence is not a sentence. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In the present instance, claim 18 recites the broad recitation “a KD of 1 nM or less”, and the claim also recites “preferably with a KD of 100 pM or less, more preferably with a KD of 10 pM or less, and most preferably with a KD of 1 pM or less” which is the narrower statement of the range/limitation. 
Claim 22 recites the broad recitation “host cell”, and the claim also recites “preferably the host cell is a CHO cell” which is the narrower statement of the range/limitation.
Claim 26 contains claim limitation of claim 22 and therefore claim 26 is also indefinite.
Claim 27 recites the broad recitation “cancer”, and the claim also recites “preferably a cancer with high expression of PD-L1; and the cancer is lung cancer, liver cancer, ovarian cancer, cervical cancer, skin cancer, bladder cancer, colon cancer, breast cancer, glioma, kidney cancer, stomach cancer, esophageal cancer, oral squamous cell carcinoma, or head and neck cancer; preferably the cancer is breast cancer, lung -8-Application No.: Not Yet AssignedAttorney Docket No.: 15079.0003-00000cancer, stomach cancer, colon cancer, kidney cancer, or melanoma; and more preferably the cancer is non-small cell lung cancer, melanoma, or kidney cancer” which is the narrower statement of the range/limitation.
Claim 27 further recites the broad recitation “an infectious disease”, and the claim also recites “and the infectious disease is chronic viral infections, bacterial infections, or parasitic infections; and preferably the infectious disease is HIV, HBV, or HCV” which is the narrower statement of the range/limitation.




Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 recite “preferably” and it is unclear if the claim requires the limitations following “preferably”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 14-19, 21-22, 24-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2006/121168 (hereinafter WO ‘168; PTO-892).


Result 2 of SEQ ID NO: 15.rag

    PNG
    media_image1.png
    515
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    647
    media_image2.png
    Greyscale


Result 1 of SEQ ID NO: 16.rag

    PNG
    media_image3.png
    520
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    239
    658
    media_image4.png
    Greyscale


Regarding claim 11, WO ‘168 teaches a humanized antibody (page 3, line 7). 
Regarding claims 14 and 15, WO ‘168 teaches that in certain instances it is beneficial to mutate residues within the framework regions to maintain or enhance the antigen binding ability of the antibody (page 31). WO ‘168 teaches that the mutations may be amino acid substitutions, additions or deletions (page 32).
Regarding claim 16, WO ‘168 teaches that the antibodies can be antibody fragments such as Fab or F(ab’)2 fragments, or single chain antibodies (page 8).
Regarding claim 17, WO ‘168 teaches that an antibody can be made that has an altered type of glycosylation, such as a hypofucosylated antibody having reduced amounts of fucosyl residues or an antibody having increased bisecting GlcNac structures (page 36).
Regarding claim 18, WO ‘168 teaches an antibody binding to human PD-1 with a Kd of between 10 nM and 0.1 nM (claim 7 of WO ‘168).
Regarding claims 19, 21 and 22, WO ‘168 teaches an isolated nucleic acid molecule encoding the antibody, an expression vector comprising the nucleic acid molecule, and a host cell comprising the expression vector (claims 52-54).

Regarding claim 25, WO ‘168 teaches a composition comprising the antibody and a pharmaceutically acceptable carrier (claim 43).
Regarding claim 27, WO ‘168 teaches a method of inhibiting growth of tumor cells in a subject, comprising administering to the subject a therapeutically effective amount of an anti-PD-1 antibody, or antigen binding portion thereof (claim 58). 

Allowable Subject Matter
Claims 2-7, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: sequence search with SEQ ID NO: 1 fused to SEQ ID NO: 3 fused to SEQ ID NO: 5, and SEQ ID NO: 7 fused to SEQ ID NO: 9 fused to SEQ ID NO: 11 was performed against sequence database and revealed that there is no prior art. Sequence search also revealed that there is no prior art for SEQ ID NO: 31-42. 

Conclusion
Claims 2-7, 12-13 and 20 are objected to.
Claims 1, 8-11, 14-19, and 21-27 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643